Case 2:21-cv-06500-ODW-MAA Document 16 Filed 09/09/21 Page 1 of 6 Page ID #:121




 1                                                                                        O
                                                                                        JS-6
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11 VERB TECHNOLOGY CO., INC.,                        Case No. 2:21-cv-06500-ODW
                                                     (MAAx)
12                     Plaintiff,
13        v.                                         ORDER REMANDING CASE SUA
14 BAKER & HOSTETLER LLP, et al.,
                                                     SPONTE

15
                       Defendants.
16
17
                                     I.   INTRODUCTION
18
           On August 17, 2021, the Court ordered Defendant Baker & Hostetler LLP
19
     (“Baker”) to show cause why this case should not be dismissed for lack of subject matter
20
     jurisdiction. (Order to Show Cause (“OSC”), ECF No. 9.) In its Notice of Removal,
21
     Baker alleged that Plaintiff Verb Technology Co., Inc., a corporation, was a citizen of
22
     Nevada and Utah, and that Baker, a limited liability partnership (LLP), had no
23
     citizenship in either of those states. (See Notice of Removal (“NOR”) ¶ 10, ECF No. 1
24
     (alleging the fifteen states of residence of Baker’s 460 partners).) The Court ordered
25
     Baker to address the following questions:
26
           (1) In the Ninth Circuit, to which partners of a LLP should this Court look in
27             analyzing diversity?
28


                                                 1
Case 2:21-cv-06500-ODW-MAA Document 16 Filed 09/09/21 Page 2 of 6 Page ID #:122




 1         (2) Given the legal principle as established, what is the citizenship (not
               merely the residence) of each and every one of Baker’s partners, and
 2             accordingly, of Baker itself?
 3
 4   (Minute Order 2–3.) The Court urged Baker to file declarations or other evidence in
 5   support of its jurisdictional contentions. (OSC 3.)
 6         On August 26, 2021, Baker filed a Response consisting of a memorandum and
 7   three declarations, which Baker asserts establishes that the citizenship of its 460 partners
 8   is not Nevada or Utah. (Resp., ECF No. 13.) Upon this showing, Baker asserts
 9   complete diversity.
10         For the reasons that follow, Baker failed in its burden of production such that
11   substantial doubt remains about diversity jurisdiction.          Accordingly, the Court
12   REMANDS this case for lack of subject matter jurisdiction.
13                                 II.    LEGAL STANDARD
14         “Federal courts are courts of limited jurisdiction. They possess only that power
15   authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am.,
16   511 U.S. 375, 377 (1994). Federal courts have original jurisdiction where an action
17   arises under federal law, or where the plaintiff’s citizenship is diverse from each
18   defendant’s citizenship and the amount in controversy exceeds $75,000. 28 U.S.C.
19   §§ 1331, 1332(a). The existence of diversity of citizenship is determined as of the time
20   the lawsuit is filed. Janzen v. Goos, 302 F.2d 421, 424 (8th Cir. 1962).
21         Federal courts have an obligation to determine the existence of subject matter
22   jurisdiction, regardless of whether the parties raise the issue. See Augustine v. United
23   States, 704 F.2d 1074, 1077 (9th Cir. 1983). The court may raise the issue of subject
24   matter jurisdiction on its own initiative at any stage in the litigation. Arbaugh v. Y&H
25   Corp., 546 U.S. 500, 506 (2006); Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir.
26   2002). “If at any time before final judgment it appears that the district court lacks
27   subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see also
28   Fed R. Civ. P. 12(h)(3).


                                                  2
Case 2:21-cv-06500-ODW-MAA Document 16 Filed 09/09/21 Page 3 of 6 Page ID #:123




 1         “The ‘strong presumption’ against removal jurisdiction means that the defendant
 2   always has the burden of establishing” subject matter jurisdiction.” Gaus v. Miles, Inc.,
 3   980 F.2d 564, 567 (9th Cir. 1992).
 4                                      III.   ANALYSIS
 5         Baker fails to make a sufficient showing of subject matter jurisdiction in at least
 6   three senses. First, Baker fails to clarify the types of partners comprising its LLP.
 7   Second, Baker’s allegations and evidence of its partners’ states of domicile is
 8   insufficient. Finally, Baker’s query of its “approximately” 460 partners is insufficient
 9   because a single non-diverse partner would eliminate diversity jurisdiction.
10   A.    No Meaningful Response Regarding Types of Partners
11         In its OSC, the Court noted that courts must consider all members of an LLP,
12   including the various types of partners, such as limited partners, general partners, equity
13   partners, and non-equity partners. (See OSC 2.) However, Baker fails to address this
14   authority, instead asserting simply that courts look to the partners of an LLP.
15         This is insufficient and nonresponsive to the Court’s OSC. The Court ordered
16   Baker to discuss its types of partners and their citizenship, or to establish that certain
17   types of partners need not be considered in a diversity analysis in the Ninth Circuit.
18   Instead, Baker lumps all its “partners” into a general category without specifying the
19   types of partners comprising the LLP, and Baker fails to establish that the Court need
20   not consider such distinctions. (See generally Decl. of Michele Merrill (“Merrill
21   Decl.”), ECF No. 13-2; see generally Decl. of John D. Parker (“Parker Decl.”), ECF
22   No. 13-3.) This response leaves the Court without sufficient information to determine
23   Baker’s citizenship.
24   B.    No Affirmative Evidence of Domicile of Partners
25         Baker’s Response is also deficient because it lacks affirmative evidence of the
26   domicile of the individuals it designates as partners, and consequently of the citizenship
27   of Baker itself.
28



                                                 3
Case 2:21-cv-06500-ODW-MAA Document 16 Filed 09/09/21 Page 4 of 6 Page ID #:124




 1         For unincorporated associations, including partnerships, district courts look to
 2   the citizenship of the members of the partnership. Marseilles Hydro Power, LLC v.
 3   Marseilles Land & Water Co., 299 F.3d 643, 652 (7th Cir. 2002) (“[T]he relevant
 4   citizenship for diversity purposes is that of the members, not of the [unincorporated
 5   association].”).
 6         For the purpose of this analysis, the Court may properly assume Baker’s member-
 7   partners are all attorneys, that is, natural persons. (See Parker Decl. ¶ 5); cf. Model
 8   Rules of Prof’l Conduct r. 5.4(a) (Am. Bar Ass’n 1983). A “natural person’s state
 9   citizenship is . . . determined by her state of domicile,” which is “where she resides with
10   the intention to remain or to which she intends to return.” Kanter v. Warner-Lambert
11   Co., 265 F.3d 853, 857 (9th Cir. 2001). Domicile “may be established by factors such
12   as: current residence; voting registration and practices; location of personal and real
13   property; location of brokerage and bank accounts; location of spouse and family;
14   membership in unions and other organizations; place of employment or business;
15   driver’s license and automobile registration; and payment of taxes.” Kyung Park v.
16   Holder, 572 F.3d 619, 624–25 (9th Cir. 2009).
17         Baker submits three declarations in support of its Response. The first of the three
18   declarations Baker submitted with its Response merely affirms that Plaintiff Verb is still
19   a citizen of Utah and Nevada. (Decl. of Daniel F. Lula ¶¶ 4–5, ECF No. 13-1.) The
20   second, from Baker’s Director of Human Resources, indicates that, upon review of the
21   company’s records, (1) “none of [Baker’s] partners list a residence in Utah or Nevada,”
22   (2) Baker has “no information on file to indicate that any partner pays taxes in Utah or
23   Nevada,” and (3) Baker “itself does not pay taxes on behalf of a partner in either Utah
24   or Nevada.” (Merrill Decl. ¶¶ 4–6.) Baker’s General Counsel submits the third
25   declaration and states he emailed each of Baker’s approximately 460 partners to ask
26   them if any of them (1) reside in Utah or Nevada, (2) pay taxes in either state, (3) are
27   registered to vote in either state, or (4) otherwise believe themselves to be a citizen of
28



                                                 4
Case 2:21-cv-06500-ODW-MAA Document 16 Filed 09/09/21 Page 5 of 6 Page ID #:125




 1   either state. (Parker Decl. ¶ 5.) As of the date Baker filed its Response, Baker’s General
 2   Counsel had received no responses at all to his email. (Id. ¶ 6.)
 3         The foregoing showing is insufficient. “Absent unusual circumstances, a party
 4   seeking to invoke diversity jurisdiction should be able to allege affirmatively the actual
 5   citizenship, including the domicile, of the relevant parties.” Kanter, 265 F.3d at 857.
 6   This principle applies in equal force when a defendant is called upon to justify removal.
 7   See Gaus, 980 F.2d at p. 567 (reiterating courts may insist of a party asserting
 8   jurisdiction “that the jurisdictional facts be established or the case be dismissed, and for
 9   that purpose the court may demand that the party alleging jurisdiction justify his
10   allegations by a preponderance of evidence”). That this task may be onerous due to the
11   defendant’s size is of no moment.
12         Baker has nowhere affirmatively alleged or declared the respective states of
13   citizenship of each of its partners. Moreover, its evidentiary showing of citizenship is
14   weak and incomplete, as it relies on the secondhand institutional knowledge of Baker,
15   not the personal knowledge of its 460-some partners, as well as the partners’ non-
16   response to the General Counsel’s email, which itself addressed only a limited number
17   of domicile factors. Baker’s allegations and evidence are incomplete and rely on too
18   many untenable inferences.
19         When called upon to do so, a removing party must, to meet its burden of
20   production, present affirmative allegations and evidence of the of the “actual citizenship
21   of the relevant parties.” Kanter, 265 F.3d at 857; Gaus, 980 F.2d at p. 567. Baker has
22   not done so; its demonstration of the citizenship of each of its partners leaves diversity
23   jurisdiction in substantial doubt.
24   C.    Doubts Regarding Number of Admitted Partners
25         Finally, and apart from the question whether Baker’s definition of “partner” is
26   the correct one, Baker fails to demonstrate it scrupulously included in its investigation
27   each and every person who would be considered a partner under Baker’s own definition.
28   When determining the citizenship of an unincorporated entity, including a LLP such as


                                                  5
Case 2:21-cv-06500-ODW-MAA Document 16 Filed 09/09/21 Page 6 of 6 Page ID #:126




 1   Baker, courts must look to all the entity’s members. Carden v. Arkoma Assocs.,
 2   494 U.S. 185, 195–96 (1990) (“[W]e reject the contention that to determine, for
 3   diversity purposes, the citizenship of an artificial entity, the court may consult the
 4   citizenship of less than all of the entity’s members.”). Baker’s General Counsel declares
 5   that he emailed his questions about citizenship factors to Baker’s “approximately 460
 6   partners.” (Parker Decl. ¶ 5.) That Baker’s General Counsel declares only that he
 7   emailed an “approximate” number of partners raises additional material doubts as to
 8   whether evidence of all partners is properly before the Court. Because even one non-
 9   diverse partner would destroy diversity, Carden, 494 U.S. at 195–96, the Court must
10   remain firm in demanding a complete showing.
11                                   IV.    CONCLUSION
12         “Federal jurisdiction must be rejected if there is any doubt as to the right of
13   removal in the first instance.” Acad. of Country Music v. Cont’l Cas. Co., 991 F.3d
14   1059, 1061 (9th Cir. 2021). Here, after ordering Baker to demonstrate diversity of
15   citizenship legally and factually, diversity remains unproven and in substantial doubt.
16   Accordingly, the Court cannot conclude that diversity jurisdiction exists and must
17   remand.
18         The Court hereby REMANDS this action to the Superior Court of California,
19   111 N. Hill St., Los Angeles, CA, 90012, Case No. 21STCV18387. All dates and
20   deadlines are VACATED. The Clerk of the Court shall close this case.
21         IT IS SO ORDERED.
22
23         September 9, 2021
24
25                                ____________________________________
26                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
27
28



                                                6
